Citation Nr: 0906947	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hepatitis C.

2.  Entitlement to service connection for a hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1970 
to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The RO most recently denied the reopening of the 
veteran's claim for service connection for a hepatitis C in 
April 2004.  The veteran was notified of this decision that 
same month but did not file an appeal. 

2.  A VA examination of the Veteran was conducted in December 
2006, which provided medical evidence establishing a possible 
link between a current hepatitis C disability and active 
service.  

3.  The Veteran has a current diagnosis of hepatitis C.

4.  Service treatment records reveal that the Veteran was 
exposed to another service member who was diagnosed with 
hepatitis; the Veteran did not develop symptoms and was not 
diagnosed with hepatitis during service.

5.  Despite the Veteran's assertions to the contrary, the 
overwhelming evidence of record establishes that he has a 
long history of substance abuse including a post-service 
history of intravenous drug use.

6.  The competent medical opinion of record states that 
hepatitis C is not transmitted by casual contact.  The 
medical opinion relates the Veteran's current hepatitis C 
infection to his history of intravenous drug use.  


CONCLUSIONS OF LAW

1.  The April 2004 decision of the RO finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the April 2004 rating decision is 
new and material, and the veteran's claim for service 
connection for a hepatitis C is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided with this general notice 
in a letter dated May 2005.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated March 2006, followed by a readjudication by 
way of a January 2007 supplemental statement of the case..  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  This specific notice was 
provided with respect to his petition to reopen a claim for 
service connection for hepatitis C in the May 2005 letter.  
If there was any error in the notice provided, such error is 
harmless, as the Board is taking the action of reopening the 
claim and adjudicating the issue on the merits.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, medical examinations and 
medical opinions have been obtained along with the veteran's 
VA treatment records.  Additionally, there is no outstanding 
evidence related to this claimed disability, to be obtained, 
either by VA or the veteran.  In that regard, the Board notes 
that the Veteran submitted a copy of an award letter from the 
Social Security Administration (SSA) informing him that his 
claim for Supplemental Security Income had been granted.  He 
asked VA to adjust his VA pension benefits accordingly.  The 
Veteran has not indicated to VA that SSA has information 
relevant to his claim that current Hepatitis C is related to 
casual contact with a fellow service member who had 
"hepatitis" in-service.  Consequently, the Board finds that 
VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  service 
medical records; the veteran's hearing testimony and 
contentions; VA treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim to reopen as well as the claim for 
service connection for hepatitis C.  

II.  Applications to Reopen the Claim for Service Connection 
for Hepatitis C

The RO initially denied the Veteran's claim for service 
connection for hepatitis C in an August 2003 rating decision.  
While the Veteran did submit a statement in December 2003 
indicating "I wish to claim service connection for Hep C, 
diabetic, TB, check my records as I claimed this when I 
claimed my pension," this statement is not a notice of 
disagreement.  As the Veteran did not disagree with the 
adjudicative determination and show a desire to contest the 
result, the document was properly treated as a claim to 
reopen the previously denied claim.  See 38 C.F.R. § 20.201 
(2008).

In April 2004, the RO denied the reopening of the veteran's 
claim for service connection for a hepatitis C.  The veteran 
was notified of this decision that same month but did not 
file an appeal.  While the Veteran submitted a statement in 
March 2005, in which he acknowledged the RO's denial of his 
claim in April 2004, and submitted duplicate copies of STRs, 
the document is not a notice of disagreement as he requested 
a re-evaluation of his claim for Hepatitis C.  He did not 
indicate a desire for appellate review, instead asking that 
his claim be re-evaluated by the RO.  Id.  Accordingly, this 
document was properly construed by the RO as a claim to 
reopen and the April 2004 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the April 2004 RO rating 
decision includes a December 2006 VA examination report.  
This report, confirms the presence of a current hepatitis C 
disability.  The examination report also indicates some 
possible linkage between the disability and the Veteran's 
military service.  This record is "new" as it did not exist 
at the time of the prior rating determination in April 2004; 
the examination report is also "material" in that it tends 
to substantiate the veteran has hepatitis C which may be 
related to service.   

Accordingly, the evidence in each case above is "new and 
material" under the provisions of 38 C.F.R. § 3.156, and the 
claim for service connection for a hepatitis C is reopened.

III.  Service connection for Hepatitis C

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2008).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d) (2008); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Veteran had active service from May 1970 to December 
1971.  His service treatment records contain entrance and 
separation examination reports and treatment records spanning 
his entire period of active service.  A single treatment 
record dated September 1970 indicates "hepatitis.  exposed 
to hepatitis."  This record further indicates the Veteran 
"was exposed 3 weeks ago to a patient who is now in hospital 
with hepatitis.  Feeling fine now.  Examination within normal 
limits."  Preventative treatment with gammaglobulin was 
indicated.  This is the only indication related to the 
claimed disability in the Veteran's service treatment 
records.  There is no actual documentation of any hepatitis 
symptoms during service, nor any diagnosis of hepatitis 
during service.  On separation examination in December 1971, 
there was no indication that the Veteran had ever been 
diagnosed with hepatitis, or had any symptoms indicative of 
hepatitis.  On his separation examination medical history the 
Veteran specifically indicated that he had never had symptoms 
of jaundice.  

A VA hospital summary dated March 1979 indicates that the 
Veteran was hospitalized for 17 days in February and March 
1979.  During this time several unsuccessful attempts at a 
liver biopsy were made.  Ultimately, the diagnosis was 
polyarthralgia and urticaria with fever.  Subsequent VA 
treatment records dated in April and May 1979 reveal symptoms 
of fatigue, fever, and rash.  A May 1979 notation indicates 
"probable hepatitis" and laboratory testing was ordered.  
However, subsequent treatment entries through July of 1979 
failed to reveal positive test results confirming a diagnosis 
of hepatitis.  

A VA hospital discharge summary reveals that the Veteran 
received inpatient treatment from May to June 1998 for 
substance abuse treatment with primary diagnoses of cocaine 
and alcohol dependence.  This report also indicates that the 
Veteran was at that point "hepatitis C - positive."  This 
record reveals that the Veteran reported abusing drugs since 
the age of 12 and that he admitted to a history of 
intravenous drug use and sharing needles.  VA mental health 
treatment records dated from 1998 to 2000 reveal numerous 
notations indicating that the Veteran had a long history of 
substance abuse, including a history of abusing intravenous 
drugs.  

The Veteran required inpatient treatment for psychiatric and 
substance abuse treatment at VA facilities again in 2000 and 
2001.  Both discharge summaries are of record and again 
confirm a long history of substance abuse, including 
intravenous drug use.  VA treatment records dated up to 2006, 
reveal continuing psychiatric and substance abuse treatment 
of the Veteran. 

In December 2006, a VA examination of the Veteran was 
conducted.  The examiner indicated that the claims file had 
been reviewed and that the Veteran was treated for an 
"unknown type of hepatitis" during service with an 
injection of gammaglobulin.  The examiner also indicated that 
the Veteran was treated for suspected hepatitis after service 
in 1979, but that laboratory tests for hepatitis A and B were 
negative at that time.  The Veteran denied intravenous drug 
use and denied any hepatitis risk factors other than his 
exposure during service.  Based upon this inaccurate medical 
history, the examiner's opinion was that it was "at least as 
likely as not that [the Veteran's] current hepatitis C is 
related to his hepatitis treated in 1970 [during service]."

Because of the inaccurate medical history relied upon in the 
above examination report, the file was returned to the 
examining physician for review and to render an new report.  
The examining physician re-reviewed the entire claims file 
and indicated corrections to the medical history indicated in 
the first examination report.  Specifically that:  the 
Veteran was exposed to hepatitis during service but was 
asymptomatic and treated prophylactically with gammaglobulin; 
the Veteran was not diagnosed with, or treated for, hepatitis 
during service as was noted in the prior examination report; 
the 1979 VA treatment records did not show any evidence of 
hepatitis at that time; the record showed that the Veteran 
conceded a history of intravenous drug use and sharing 
needles.  Based upon the re-review of the evidence of record, 
and considering the accurate medical history as documented in 
the claims file, the physician's medical opinion was that 
"it is unlikely that casual contact would have resulted in 
development of hepatitis C.  Intravenous drug use is a well 
known cause of hepatitis C infection.  The patient admitted 
IV drug use as late as May 2000 as well as sharing of 
needles. . . .  After reconsideration, I think that in view 
of the fact that he was not diagnosed with hepatitis during 
his service career it is unlikely that his current hepatitis 
C is related to the alleged exposure in September 1970."  

In February 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified, under oath, that he didn't use intravenous drugs.  
Furthermore, the Veteran through his testimony, and the 
representative, through his questions, implied that the 
examining physician who prepared the 2007 VA examination 
report was "felonious" by allegedly inventing the fact that 
the Veteran was an intravenous drug user.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having contracted hepatitis C from exposure during 
service, as well as his credibility.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In both Barr and Washington, 
the Court noted that a veteran is competent to testify to 
factual matters of which he had first-hand knowledge, and 
citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the personal knowledge of 
the witness; see also 38 C.F.R. § 3.159(a)(2) (2008).

The Board first notes that there is no evidence of any 
symptoms of hepatitis, such as fever, fatigue, or jaundice, 
during service.  While the Veteran would be competent to 
testify to the presence of any such symptoms, he is not 
competent to render a diagnosis of hepatitis.  Moreover, the 
evidence in the service treatment records reveals that, 
during service, the Veteran was exposed to a person who was 
diagnosed with hepatitis, but that the Veteran never 
developed symptoms and was never diagnosed with the 
disability.  A chronic condition was not found on the 
separation examination in December 1971.   Layno, 38 C.F.R. § 
3.159(a)(2).  

The Board find that the Veteran's testimony at the February 
2009 hearing to completely lack credibility.  He testified, 
under oath, that he has never been an intravenous drug user.  
This is contradicted by years of VA psychiatric and substance 
abuse treatment records which clearly establish a medical 
history of intravenous drug abuse and needle sharing 
subsequent to service.  The Board finds that the Veteran's 
statements to VA medical providers during the course of 
treatment, especially the statements that were provided years 
before he filed a claim, are credible.   

The preponderance of the evidence is against the Veteran's 
claim for hepatitis C.  While the Veteran was casually 
exposed to a person with a diagnosis of "hepatitis" during 
service in 1970, he did not develop symptoms and was not 
diagnosed with hepatitis during service.  The competent 
medical evidence of record establishes that it is unlikely 
that hepatitis C is transmitted by such casual contact but 
that post-service intravenous drug use and needle sharing is 
far and away the most likely etiology.  The Board has 
accorded no probative weight to the first VA examination 
report of December 2006, because it is based on the 
inaccurate factual premise that the Veteran was not an 
intravenous drug user who shared needles.  Accordingly the 
claim must be denied because of an absence of any probative 
medical evidence linking the Veteran's current hepatitis C to 
his period of active military service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection for Hepatitis 
C, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim 
for service connection for a hepatitis C is reopened, to this 
extent only the appeal is granted.  

Service connection for hepatitis C is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


